Case 5:16-cv-00600-JGB-SP Document 297 Filed 09/02/20 Page 1 of 3 Page ID #:5814



    1   FRED D. HEATHER - State Bar No. 110650
        fheather@glaserweil.com
    2   RORY S. MILLER - State Bar No. 238780
        rmiller@glaserweil.com                                 cc: USM - ED
    3   GLASER WEIL FINK HOWARD
          AVCHEN & SHAPIRO LLP
    4   10250 Constellation Boulevard, 19th Floor
        Los Angeles, California 90067
    5   Telephone: (310) 553-3000
        Facsimile: (310) 556-2920
    6
        [Proposed] Attorneys for
    7   Court-Appointed Receiver
        W. Lawrence Patrick
    8

    9                        UNITED STATES DISTRICT COURT

   10                      CENTRAL DISTRICT OF CALIFORNIA

   11                                  EASTERN DIVISION

   12   WB MUSIC CORP. et al.,                      CASE NO.: 5:16-cv-00600-JGB (SPx)
   13                    Plaintiffs,                Hon. Jesus G. Bernal
   14   v.                                          ORDER DECLARING
                                                    DEFENDANT EDWARD STOLZ IN
   15   ROYCE INTERNATIONAL                         CONTEMPT OF COURT AND
        BROADCASTING CORP., et al.,                 IMPOSING SANCTIONS
   16
                         Defendants.                ORDER TO SELF-SURRENDER
   17                                               BY 12 NOON ON SEPTEMBER 11,
                                                    2020
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                       ORDER - Page 1 of 3
Case 5:16-cv-00600-JGB-SP Document 297 Filed 09/02/20 Page 2 of 3 Page ID #:5815



    1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
    2         The Court, having considered Receiver W. Lawrence Patrick’s ex parte
    3   application, the facts and discussion held during the August 17, 2020 hearing on the
    4   Order to Show Cause, and the Receiver’s Report Regarding Edward Stolz’s Failure to
    5   Comply with Court Orders, and good cause appearing,
    6         IT IS HEREBY ORDERED THAT:
    7         Defendant Edward Stolz is hereby found in contempt of court for his repeated,
    8   willful, and intentional violations of the Court’s orders, including inter alia, the
    9   Court’s July 6, 2020 Order Appointing Receiver (docket no. 284), the Court’s August
   10   4, 2020 Order to Show Cause (docket no. 287), and the Court’s directions on the
   11   record at the August 17, 2020 hearing.
   12         As a consequence of this contempt of court, the Court orders that Stolz shall be
   13   jailed until he fully complies with the Court’s orders identified above. Stolz is
   14   hereby ordered to surrender himself to the United States Marshals Service office
   15   located at the George E. Brown, Jr. Federal Building, Room G-122, 3470 Twelfth
   16   St., Riverside, CA 92501 no later than September 11, 2020 at 12:00 p.m. If Stolz
   17   fails to surrender himself on or before this date, the Court shall issue a bench warrant
   18   for his arrest without further notice.
   19         Compliance with the Court’s orders identified above will include, at a
   20   minimum, Stolz securing and delivering to counsel for the Receiver:
   21                (a) all property deeds, land leases, colocation agreements, or other
   22                similar contracts governing any office, studio, or transmission tower used
   23                by Defendants’ radio stations;
   24                (b) all contracts for marketing support, programming, and other normal
   25                course of business activities for each radio station;
   26                (c) the last three months’ statements from each and every bank account
   27                that he, or any of the defendants, controls or has access to;
   28                (d) the federal tax identification numbers for each radio station;

                                          ORDER - Page 2 of 3
Case 5:16-cv-00600-JGB-SP Document 297 Filed 09/02/20 Page 3 of 3 Page ID #:5816



    1                (e) the most recent payroll records for each of the radio stations; and
    2                (f) all copies of keys to any station facility, including, but not limited to,
    3                any office, studio, or transmission tower operated by any of the radio
    4                stations.
    5         IT IS HEREBY FURTHER ORDERED THAT:
    6         Defendant Edward Stolz is hereby sanctioned in the amount of $5,000 to
    7   compensate the Receiver for his costs incurred in these contempt proceedings,
    8   including, but not limited to, his travel costs, conference room rental costs for the
    9   Order to Show Cause hearing, and his attorneys’ fees incurred as a result of Stolz’s
   10   misconduct. Payment of these sanctions shall be a precondition for the release of
   11   Stolz from custody.
   12

   13

   14   IT IS SO ORDERED.
   15
        DATED: September 2, 2020                    By:
   16                                                      Hon. Jesus G. Bernal
                                                           United States District Judge
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                         ORDER - Page 3 of 3
